Citation Nr: 1723952	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to October 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a hearing before the undersigned Veterans Law Judge in January 2012.  The transcript is of record.

In December 2013, the Board found that the issue of entitlement to a TDIU was part of a claim for increased rating for PTSD which was on appeal, and the TDIU claim was remanded for additional development.  There has been substantial compliance with the remand instructions and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's PTSD precludes substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The Veteran is service-connected for the following disabilities: PTSD, 70 percent disabling; ischemic heart condition, 30 percent; tinnitus, 10 percent; lumbar osteoarthritis, 10 percent; radiculopathy of the right leg, 10 percent; and ankle strain and hearing loss, both noncompensable. The Veteran has a combined disability rating of 70 percent from February 10, 2009; 80 percent from June 8, 2012, and 90 percent from March 18, 2013. As such, the Veteran has met the schedular criteria for TDIU for the entire appeal period.  38 C.F.R. §§ 4.16 (a).  

The remaining question before the Board is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.      

The Veteran asserted in a May 2013 application for increased compensation based on unemployability (VA Form 21-8940), that he was unable to work due to his service-connected PTSD, heart condition, and back disabilities.  The severity of these disabilities caused the Veteran to be unable to perform his work-related duties.  He stated that he had problems with his coworkers and supervisors.  His previous employer indicated that the Veteran took early retirement from a stock receiver position after working from March 1972 to November 2009.  He had a high school education. 

Private treatment records show a mental health evaluation update in May 2012.  The Veteran's wife stated that her husband "flips out" over the slightest frustration.  The counselor stated that the Veteran became tearful and withdrawn upon prompting.  The Veteran was noted as being unable to manage daily frustrations and simple decisions.  The counselor stated that the Veteran's symptoms of PTSD, to include sleep deprivation, depression, anxiety, and poor decision making, interfered with his activities of daily living.

The Veteran had a VA examination for PTSD in June 2012.  The examiner characterized the Veteran's occupational and social impairment as resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The examiner stated that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner's remarks stated that the Veteran's exposure to combat events affected his social, emotional, and occupational functioning.  These events diminished the Veteran's effectiveness and adjustment in each area, making his ability to engage in gainful employment unlikely at this time. 

Evidence added to the record after the December 2013 Board remand includes a private treatment record in March 2014 showing the Veteran had a history of poor anger management.  The Veteran's wife reported that he was at times verbally abusive and due to his sleep disturbances she would frequently sleep in a separate bedroom.  The licensed professional counselor opined, with a reasonable degree of professional probability, that the Veteran was not capable of engaging in any type of employment.

At an April 2014 PTSD examination, the examiner stated that the Veteran would not be prevented from obtaining and retaining sedentary employment due to his PTSD alone.  The examiner noted that the Veteran had a long employment history which endured despite his acknowledged problems.  Further, the Veteran's job was most likely solitary which helped him have the ability to retain the position.  The examiner stated that the Veteran's capacity to handle stress may have improved enough to allow sedentary employment.  The examiner characterized the Veteran's level of impairment as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." 

At a May 2014 VA back examination, the examiner indicated that the Veteran "should be able to maintain gainful sedentary employment from an orthopedic standpoint."

At a May 2014 VA examination for hearing, the Veteran indicated that his hearing loss impacted his ability to work and stated that his hearing aids assisted him.  With regard to the impact of the Veteran's hearing loss on employability, the examiner noted that "with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Hearing loss does not preclude an individual from obtaining gainful employment." 

At the Veteran's VA examination for hearing loss in July 2016, the Veteran indicated that his service-connected hearing loss and tinnitus impacted his daily life.  The Veteran's wife complained that he could not hear.  He also stated that, at times, he was unable to hear conversations due to the buzzing caused by his tinnitus.  The examiner did not comment on the impact on functional impairment, beyond what the Veteran himself described. 

Additional July 2016 examinations include the examiners' impression that the Veteran's peripheral nerve, heart and ankle disabilities each have "no impact" on his ability to work.

The report of an August 2016 PTSD included that examiner's characterization of the functional impact of the Veteran's PTSD as due to mild or transient symptoms which would decrease work efficiency and the ability to perform occupational tasks during significant stress.  In a separate opinion, however, the same examiner opined that the Veteran's PTSD causes occupational impairment.  He has cognitive difficulties (e.g., impaired concentration and short-term memory) which would interfere with completing work tasks accurately and efficiently.  He is impaired interpersonally, isolating and struggling to appropriately manage his irritability.  For example, even though he worked alone much of the time at his last job, he still had several arguments with supervisory staff due to his irritability.  His sleep disturbance is likely to interfere with attendance as well as quality of work performance.  His coping strategies for managing the full range of stressors encountered in an occupational setting are fair.  The examiner further noted that the Veteran retired early in 2009 because of his difficulties managing in an occupational setting.  He is likely to have difficulty functioning appropriately in an occupational setting if he returns to work. 

Evidence related to the functional impairment caused by the service-connected PTSD includes both positive and negative assessments.  A May 2012 evaluation found that the Veteran's PTSD symptoms interfered with activities of daily living.  The June 2012 VA examiner characterized the Veteran's related impairment as resulting in deficiencies in most areas.  Similarly, a March 2014 private assessment noted the Veteran was not capable of engaging in any type of employment.  In contrast, an April 2014 VA examiner said the Veteran's PTSD would not preclude sedentary employment due to PTSD "alone."  An examiner opined that the Veteran's service-connected back disability would not preclude sedentary employment.  The August 2016 PTSD examination included some inconsistent findings; the examiner noted impairment due to mild or transient symptoms, but also indicated that the Veteran would have difficulties returning to work due to cognitive issues (related to PTSD), as well as adapting to stressful circumstances, including a work like setting.  Thus, given his work experience and limited education, it is unlikely he will be able to obtain substantially gainful employment.

The Veteran has been out of work since 2009.  At his hearing before the undersigned, he indicated that he left his position due to stress.  The Veteran completed high school and has no other training or specialty skills.  He retired after thirty seven years as a laborer.  The Board finds it unlikely that the Veteran has the prior work experience or education to qualify for a sedentary position.  The Veteran noted that he previously had problems with his supervisors.  

As a lay person, the Veteran and his wife are competent to testify to observable symptoms, such as experiencing problems with anger management, and getting along with coworkers and supervisors.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the lay statements to the effect that the Veteran's service-connected PTSD impaired his ability to perform his job to be credible.

The medical evidence related to the other service-connected disabilities includes opinions that the disabilities have no functional impact, individually. 

Based on a thorough review of the record, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.  Thus, affording all benefit of the doubt to the Veteran, the Board finds that the Veteran is entitled to a TDIU, solely based on his PTSD.  Based on the foregoing, the Board finds the criteria for TDIU have been met and the appeal is granted. 

The Board has considered whether the Veteran is entitled to Special Monthly Compensation.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In this case, the Veteran has been granted a TDIU based solely on PTSD.  However, the Veteran's other service-connected disabilities (ischemic heart condition, tinnitus, lumbar osteoarthritis, radiculopathy of the right leg, ankle strain with contracture and hearing loss) when combined are not evaluated at 60 percent or higher.  Thus, consideration of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) is not warranted.  


ORDER

Entitlement to a TDIU is granted subject to controlling regulations applicable to the payment of monetary benefits.





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


